Citation Nr: 1136443	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury. 

2.  Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in September 2011.  A transcript of the hearing is associated with the claims file. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army accounting specialist.  He contends that his current bilateral knee symptoms first manifested from injuries sustained in basic training. 

Service treatment records showed that the Veteran sought treatment early in basic training for bilateral knee pain with no specific traumatic injury.  A military examiner noted that X-rays were ordered for both knees but the results were not recorded.  The examiner prescribed the use of flexible bandages and medication for pain.  The Veteran returned to the clinic two weeks later with symptoms of left foot and heel pain but no knee complaints.  The remainder of the service treatment records are silent for any knee symptoms.  The Veteran completed basic and advanced training and served in an administrative occupation.  No knee symptoms or abnormalities were reported by the Veteran or observed by a physician on a January 1970 discharge physical examination. 

There are no private or VA treatment records prior to 2007.  In December 2007, a VA physician noted a review of the claims file and the Veteran's report of knee pain in basic training and work as a salesman and office manager for 30 years until retirement in 1998.  The Veteran reported that his bilateral knee pain became gradually more severe since service with giving way, instability, and stiffness on rising from a chair.  The Veteran reported limitations in extended standing and walking.  On examination, the physician noted mild crepitation but no limitation of motion, pain on motion, instability, or patella or ligament abnormalities.  An X-ray of the left knee was negative.  The physician concluded that there was no pathology to render a diagnosis for either knee. 

In a September 2011 Board hearing, the Veteran stated that crawling, marching, and running in basic training was the cause of his initial knee pain and stiffness.  He stated that he worked through the discomfort to complete training but did not participate in rigorous physical activities for the remainder of his tour of duty.  He stated that he underwent regular physical examinations after service because they were provided by his employer.  Records of these examinations are no longer available as the clinic had closed.  He reported that he experienced knee symptoms continuously since service but did not seek treatment for knee pain because examiners told him nothing could be done.  His current knee symptoms were stiffness, giving-way, falls, and limitations in extended standing and walking.  He further reported that the VA examiner in 2007 told him he had arthritis in his knees.  

In January 2008, a VA primary care physician's assistant noted the Veteran's report of left knee pain and instability but did not perform a clinical investigation.  No additional records of VA care have been associated with the claims file. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although there was no diagnosis of a chronic disorder of the knees in 2007, the Veteran has provided competent and credible lay evidence of a continuity of observable symptoms.  There is evidence of treatment in service and the Veteran's lay statement that the symptoms may be related to the stress sustained in basic training.  Further, X-rays obtained in 2007 were of the left knee only, and the examiner's conclusion that there was no pathology for a diagnosis is in conflict with the Veteran's report that he was told he had arthritis.   In recognition of the low threshold and resolving all doubt in favor of the Veteran, the Board concludes that an additional VA examination and opinion are necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment since August 2007.  Associate any records received with the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination of his bilateral knees.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner evaluate the Veteran's left and right knees including range of motion and stability and obtain X-rays to investigate the report of a diagnosis of arthritis.   If any chronic disorder is diagnosed, request that the examiner provide an opinion as to whether a disorder of either or both knees is at least as likely as not (50 percent possibility or greater) related to rigorous activity in basic training or to any other aspect of service. 
 
3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for residuals of injuries of the left and right knees.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and his representative the requisite time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


